                                                                n    lu
                 IN THB UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA           JUL -2 2019
                          Richmond Division
                                                          CLERK.•pinHMOND.
                                                                 U.S. DISTRICI
                                                                            VA
                                                                               UUURT
EZEKIEL BROWN,

       Plaintiff,

V.                                        Civil Action No. 3:19CV110


SERGEANT HURRELL, ^ al.,

       Defendants.


                         MEMORANDUM OPINION


       By Memorandum Order entered on March 29, 2019, the Court

conditionally docketed the action.     Ezekiel Brown requested leave

to proceed      forma pauperis.   By Memorandum Order entered on May

10, 2019, the Court directed Brown to pay an initial partial filing

fee of $27.00 or state under penalty of perjury that he did not

have sufficient assets to pay such a fee within eleven (11) days

of the date of entry thereof.     See 28 U.S.C. § 1915(b)(1).       Brown

has neither paid the initial partial filing fee nor averred that

he cannot pay such a fee.       Therefore, Brown is not entitled to

proceed       forma pauperis.     Brown's disregard of the Court's

directives warrants dismissal of the action.        Accordingly, the

action will be dismissed without prejudice.

       The Clerk is directed to send a copy of the Memorandum Opinion

to Brown.


                                                 /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Date
Richmon
